IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MICHAEL B. MARTIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5149

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 19, 2017.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Michael B. Martin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.